Citation Nr: 0842175	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  08-06 888	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a right knee 
disability.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had service with the Army National Guard from 
July 1, 2000 to January 4, 2001, and from May 3, 2002 to 
October 17, 2007, some of which was performed under Title 10 
orders.  Prior to July 1, 2000, the veteran had periods of 
active duty for training and inactive service with the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In April 2008, the veteran was scheduled for a VA examination 
in connection with the claim at the VA Medical Center (VAMC) 
in Cheyenne, Wyoming.  She was unable to attend the 
examination and it was cancelled.  When the VAMC returned the 
claims file to the RO, it was noted by personnel from the 
VAMC that the veteran wished to withdraw the claim because 
she was attending school in Kansas.  In May 2008, the RO 
requested the veteran to submit a withdrawal of the claim in 
writing if she wished to actually withdraw the claim.  The 
veteran did not respond to the letter.  The Board does not 
find that the note by the VAMC constitutes an adequate 
withdrawal of the appeal.  See 38 C.F.R. § 20.204 (2008).  
Therefore, the appeal is properly before the Board.


FINDING OF FACT

Current right knee disability has not been shown.


CONCLUSION OF LAW

The veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a November 2007 notice letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate her claim of service connection.  In 
that letter, the RO also provided the veteran with the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board also finds that the November 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding her claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records 
(including pre-service records) have been obtained and 
associated with the claims file.  A private treatment record, 
dated in February 2008, was obtained from Sidney Medical 
Associates.  Additionally, in November 2007 and June 2008, 
the veteran was provided VA examinations in connection with 
her claim, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of her 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

The veteran contends that she injured her right knee during 
active military service and that she has a current right knee 
disability as a result of the injury.  Specifically, the 
veteran asserts that a right knee disability developed when 
she sustained a right knee injury on June 17, 2007.  The 
veteran states that a heavy armor-plated door of a High 
Mobility Multi-purpose Wheeled Vehicle (Humvee) closed on her 
right knee which crushed the knee between the door and the 
body of the vehicle.  Alternatively, the veteran contends 
that a right knee disability that existed prior to her 
military service was aggravated by the injury.  Thus, she 
believes that service connection is warranted.

The veteran's service medical records (SMRs) contain pre-
service treatment records from the Orthopaedic Center of the 
Rockies.  As a child, the veteran had surgery on her right 
knee in April 1991 and January 1994 as a result of injuries 
from falls.  In February 1994, her treating physician noted 
that the veteran's right knee was symptom free.

Beginning in May 1996, the veteran had interrupted periods of 
active duty and active duty for training.  In March 1996, the 
veteran underwent military orthopedic evaluation of her right 
knee after she noted the past instances of right knee 
surgery.  It was noted that the veteran had full range of 
motion of the right knee and x-rays were negative.  There 
were no active problems with the right knee and the prognosis 
was good.  Similar to that evaluation, no right knee problems 
were identified during subsequent service-related orthopedic 
examinations that were administered prior to June 2007.  
Thus, although the veteran had right knee injuries prior to 
military service, the evidence shows that the injuries 
resolved without resulting in a chronic disability.  Notably, 
no entrance examination is of record in connection with her 
period of service that began in May 2002.  

Generally, the veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorder noted 
at entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b).  Because no 
examination was conducted when she entered in May 2002, and 
because she did not have a pre-service disability, the 
veteran is presumed to have been in sound condition with 
regard to her right knee.  Consequently, the Board will 
address the merits of the veteran's claim on the basis of 
direct service connection rather than on the basis of 
aggravation.

A review of the SMRs reveals that the veteran was treated for 
a right knee injury on June 17, 2007.  It was noted that the 
veteran had a contusion of the right knee as a result of a 
door of a Humvee closing on the knee.  The veteran was 
treated with a bandage, ice, and pain medication.  She was 
told to rest, to keep the leg elevated, and not to run for 
three weeks.  In October 2007, the veteran had follow-up 
treatment for swelling and bruising of the right knee.  
Although the existence of the contusion injury was noted, the 
SMRs do not contain a diagnosis of a right knee disability.

Shortly after her separation from active service, in November 
2007, the veteran underwent VA examination in connection with 
several claims, including the one on appeal.  The examiner 
noted the documented in-service injury to the right knee.  
The veteran reported symptoms of swelling and aching pain on 
use.  Range of motion of the right knee was from zero to 135 
degrees, which is nearly full motion.  The examiner stated 
that there was some discoloration of the knee.  In the 
diagnosis section, the examiner listed right knee soft tissue 
injury with no residuals.

In February 2008, J.D.A., M.D., from Sidney Medical 
Associates, treated the veteran.  Dr. J.D.A. noted the 
veteran's right knee in-service injury and complaints of 
swelling and aching.  There was mild discoloration of the 
right knee.  Dr. J.D.A. stated that the ligaments were stable 
and there was no effusion.  He provided an assessment of a 
contusion injury of the right knee.

The veteran underwent further VA examination in June 2008.  
The examiner noted the in-service injury and the veteran's 
subjective symptoms involving the right knee.  Tenderness and 
pigmentation variation were noted on examination.  The 
veteran had full range of motion of the right knee (0-140 
degrees) and the knee was stable.  No internal derangement 
was identified on MRI other than a questionable tiny tear of 
the medial meniscus of doubtful significance.  The examiner 
provided a diagnosis of right knee contusion injury and 
implied that the variation in pigmentation was not related to 
the in-service injury.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  The evidence reflects that the veteran does not have 
a chronic right knee disability.  Although there is 
sufficient evidence that establishes an in-service injury to 
the right knee, the salient question is whether the injury 
has led to the existence of a chronic disability.  In-service 
and post-service medical evidence refers only to a right knee 
contusion injury and symptoms, both of which are not a 
chronic disability for which service connection may be 
granted.  In the absence of proof of a current disability, 
the claim of service connection may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for a right knee disability is not warranted.

For all the foregoing reasons, the Board finds that the claim 
of service connection for a right knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


